           Case 2:06-cr-00312-MCE-KJN Document 227 Filed 12/11/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NOS. 2:06-CR-00312-MCE-KJN
11                                                                 2:08-CR-00107-LKK-KJN
                                  Plaintiff,
12                                                       ORDER GRANTING MOTION FOR REDUCTION
                            v.                           IN SENTENCE PURSUANT TO
13                                                       18 U.S.C. § 3582(c)(1)(A)(i)
     KULWANT SINGH GILL,
14
                                  Defendant.
15

16
            On December 8, 2020, the United States of America and the Director of the Federal Bureau of
17
     Prisons filed a motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), seeking a modification of the term of
18
     imprisonment of the defendant, Kulwant Singh Gill, to time-served, and commencement of a 36-month
19
     term of supervised release previously imposed. 18 U.S.C. § 3582(c)(1)(A)(i) authorizes the Court, upon
20
     motion of the Director of the Federal Bureau of Prisons, to modify a term of imprisonment upon the
21
     finding that extraordinary and compelling reasons warrant the reduction. The Director of the Federal
22
     Bureau of Prisons contends, and this Court agrees, that the defendant's terminal medical condition,
23
     limited life expectancy, and end-of-life trajectory constitute extraordinary and compelling reasons
24
     warranting the requested reduction.
25
            The motion is therefore granted:
26
            1. The Court modifies defendant’s previously imposed concurrent sentence of incarceration of
27
                130-month term of imprisonment to time-served.
28
            2. The defendant shall be released from the custody of the Federal Bureau of Prisons.

      ORDER GRANTING MOTION FOR REDUCTION IN             1
30    SENTENCE
         Case 2:06-cr-00312-MCE-KJN Document 227 Filed 12/11/20 Page 2 of 2


 1        3. Upon release from custody of the Federal Bureau of Prisons, the defendant shall begin

 2            serving the 36-month term of supervised release, with all other terms of the judgment

 3            remaining unchanged. See Judgment and Commitment, 06-CR-00312, ECF 120; 08-CR-

 4            00107, ECF 174.

 5        IT IS SO ORDERED.

 6

 7 Dated: December 11, 2020

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     ORDER GRANTING MOTION FOR REDUCTION IN           2
30   SENTENCE
